Blandford, Justice.
The plaintiff in error filed its bill against A. A. Fletcher and C. R. Boyd, individually and as partners under the name of A. A. Fletcher & Co., and against G. C. Burnap, the Merchants’ Bank and others, praying an injunction to restrain Burnap from proceeding to foreclose a mortgage upon certain personal property, which he held against A. A. Fletcher, and to restrain the Merchants’ Bank from proceeding to collect a debt which Fletcher owed it, and for which the bank was secured by a deed of conveyance from Fletcher & Co. to certain real property, the bank having given Fletcher & Co. a bond for titles back.
In this case there does not appear from the record to be any necessity for an injunction. There is no allegation as to the insolvency of the bank or as to the insolvency of Burnap. For aught that appears, the plaintiff in error is in as good condition without the injunction as it would be with it. An injunction does not issue as a matter.of course, but as a matter of necessity, either to restrain a meditated wrong or in a case where no adequate compensation in damages could be obtained. So we think that the court was right in refusing to grant the injunction..
Judgment affirmed.